Per Curiam. The replication of non est factum, is not an answer to the plea, which alleges a release by one of the plaintiffs only. The replication may be true, yet a release from one partner being sufficient, as we have already decided, on the demurrer to the plea of release, the demurrer must be sustained to this replication. As to the second replication, the averment that the release was obtained by fraud, it should state the facts constituting fraud and covin or circumvention, which is the language of the statute. Sims v. Klein, Breese R. 235. Demurrer sustained.